Exhibit 10.1 ACADIA Pharmaceuticals Inc. Description of Outside Director Compensation Program The Board of Directors (the “Board”) of ACADIA Pharmaceuticals Inc. (“ACADIA”) has approved the following fees that are payable to the non-management directors who are members of the Board, effective June 1, 2017: Annual Retainer Additional Retainer for Board Chair Additional Retainer for Audit Chair Additional Retainer for Audit Member (non-Chair) Additional Retainer for Compensation Chair Additional Retainer for Compensation Member (non-Chair) Additional Retainer for Nominating and Corporate Governance Chair Additional Retainer for Nominating and Corporate Governance Member (non-Chair) $ 5,000 Options 15,000 upon joining Board 15,000 annual grant thereafter The Annual Retainer amounts are payable following the first meeting of the Board that follows the annual meeting of ACADIA’s stockholders. Annual option grants to directors are made at the Board meeting following the annual meeting of stockholders in accordance with the provisions of stock option plans that have been approved by ACADIA’s stockholders.The annual retainer amount may be pro- rated for a director that joins the Board other than at the first meeting of the Board following the annual meeting of stockholders.
